DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 objected to because of the following informalities:  There are two claims labeled as claim 3.  Appropriate correction is required.  For Examination purposes, this the first one will be identified as 3(10 and the second as 3(2)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3(2) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  A claim cannot depend from itself and lacks antecedent basis for all the recited limitations.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-9, 11, 13, 14 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No.10,693,344. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations in claims 1-9, 11, 13, 14 and 16-18 of the instant application are disclosed by claims 1-12 of U.S. Patent No.10,693,344.
Instant Application
U.S. Patent No.10,693,344
Claim 1
Claims 1 + Claim 10
Claim 2
Claim 1
Claim 3*
Claim 3
Claim 4
Claim 1
Claim 5
Claim 1 + Claim 2
Claim 6
Claim 1
Claim 7
Claim 4
Claim 8
Claim 5
Claim 9
Claim 6

Claim 7
Claim 13
Claim 8
Claim 14
Claim 9
Claim 16
Claim 10
Claim 17
Claim 11
Claim 18
Claim 12


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 2, 13, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al. [US 2011/0187211] in view of Renard [WO2014154581A1] and further in view of Tsai [US 8,879,264].
	Claim 1, Matsunaga et al. discloses a power tool [10] comprising: a housing [12/15]; an electric brushless DC motor [20; paragraph 0027] disposed within the housing; and a power module [figure 2] disposed within the housing and electrically coupled to the motor [figure 1], the power module comprising: a circuit board [60]; a first plurality of power switches [44] mounted on a first surface [right side of 60 as seen in figure 1] of the circuit board [60]; a second plurality of power switches [44] mounted on a second surface [left side of 60 as seen in figure 1] of the circuit board substantially opposite the first plurality of power switches [figure 1] and electrically coupled to the first plurality of power switches forming an inverter bridge circuit [45; paragraph 0035]; 
a plurality of power terminals [not shown] having main portions mounted on the first surface of the circuit board and a first heat sink [65] extending parallel to the circuit board [60] and covering the first plurality of power switches [44] and terminals.
Matsunaga et al. fails to teach the claimed terminal arrangement on the circuit board.
Renard teaches a control module comprising a first plurality of power switches [18] mounted on a the first surface of the circuit board [16; figure 6], and a plurality of power terminals [28] having main portions mounted on the first surface of the circuit board [19] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrange the terminals on the circuit board of Matsunaga et al. 
So that the terminals have main portions mounted on the first surface of the circuit board between a side edge of the circuit board and the first plurality of power switches and extension portions extending from the main portions away from the circuit board as taught by Renard, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Matsunaga et al. in view of Renard fails to teach a second heat sink disposed over the first heat sink and covering the first heat sink and at least parts of the main portions of the plurality of power terminals.
Tsai teaches a stacked heat dissipating module comprising a first heat sink [30], a thermally-conductive and electrically-insulating pad [40; col. 1 lines 17-20] disposed over the heat sink [30] and at least a portion of the power terminals, and a secondary heat sink [50] disposed over the pad [40] to be in thermal communication the heat sink [30] and the power terminals.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the stacked plural heat sinks of Tsai by providing a second heat sink in communication with the terminals on top of the heat sink in the power tool of Matsunaga et al. in view of Renard in order to increase the effectiveness of the heat sink as opposed to a single heat sink [Tsai col. 1 lines 29-37].

Renard further teaches control module comprising a first plurality of discrete conductive tracks [22] disposed on the first surface of the circuit board and spaced apart along an axis [figure 6]; a first main conductive track [23] disposed on the first surface of the circuit board [60] forming an elongated gap between the first main conductive track [23] and the first plurality of discrete conductive tracks [22] on the circuit board [60] parallel to the axis; wherein the main portions of the plurality of power terminals [28] are mounted on the first plurality of discrete conductive tracks [23; figure 6] and the first plurality of power switches [18] are electrically coupled between the first main conductive track [23] and the first plurality of discrete conductive tracks [22].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to interconnect the components in the control module of Matsunaga et al. as modified so that the power module comprises a first plurality of discrete conductive tracks disposed on the first surface of the circuit board and spaced apart along an axis, and a first main conductive track disposed on the first surface of the circuit board forming an elongated gap between the first main conductive track and the first plurality of discrete conductive tracks on the circuit board parallel to the axis, wherein the main portions of the plurality of power terminals are mounted on the first plurality of discrete conductive tracks and the first plurality of power switches are electrically coupled between the first main conductive track and the first plurality of discrete conductive tracks as taught 
Claim 13, Matsunaga et al. as modified discloses the power tool of claim 1, wherein Matsunaga et al. discloses that the control unit [figure 2] further comprises a controller [46] electrically coupled to gates of the first plurality of power switches and gates of the second plurality of power switches [paragraph 0037].
Claim 16 Matsunaga et al. as modified discloses the power tool of claim 1 with the exception of  the power module further comprises a thermally-conductive thermally-isolating pad disposed over the first heat sink and at least a portion of the plurality of power terminals, and the second heat sink is disposed over the pad to be in thermal communication with the first heat sink and the plurality of power terminals but electrically isolated from the first heat sink and the plurality of power terminals [due to the .
Tsai teaches a stacked heat dissipating module comprising a heat sink [30], a thermally-conductive and electrically-insulating pad [40; col. 1 lines 17-20] disposed over the heat sink [30] and at least a portion of the power terminals, and the secondary heat sink [50] disposed over the pad [40] to be in thermal communication with the first heat sink [30] and the plurality of power terminals but electrically isolated from the first heat sink and the plurality of power terminals [the pad is disclosed as a thermal pad or thermal grease, not electrically conductive thermal material; col. 2 line 60].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the stacked plural heat sinks of Tsai by providing a thermally conductive layer and second heat sink on the heat sink in the power tool of Tanimoto et 
Claim 14, Matsunaga et al. as modified discloses the power tool of claim 16, with the exception of the secondary heat sink has three to six times the total size of the heat sink.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the size of the second heat sink to be larger than the first in order to also dissipate the heat from the power terminals and power switches, whereas the heat sink only has to dissipate the heat of the power switches.
Claim 19, Matsunaga et al. as modified discloses the power tool of claim 1, with the exception of the first heat sink does not cover any portion of the plurality of power terminals.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the size and/or shape of the first heat sink so that it does not cover any portion of the plurality of power terminal, since applicant has not disclosed that not covering the power terminals solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the first heat sink as taught by Matsunaga et al.

Claim 3(1) is rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al. [US 2011/0187211] in view of Renard [WO 2014154581] and Tsai [US 8,879,264], as applied to claim 2 above, and further in view of Chauvin et al. [US 2015/0328955].
	Claim 3(1), Matsunaga et al. as modified discloses the power tool of claim 2, with the exception of the heat sink comprises two legs mounted on and electrically coupled to the first upper conductive track.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the heat sink arrangement of Matsunaga et al. as modified so that the heat sink is in contact with the conductive track as taught by Chauvin et al. to heat dissipate heat from the conductive track since simple substitution of one known element for another, producing a predictable result, renders the claim obvious.

Claims 4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al. [US 2011/0187211] in view of Renard [WO 2014154581] and Tsai [US 8,879,264], as applied to claim 2 above, and further in view of Marien [US 2012/0217811].
Claim 4, Matsunaga et al. as modified discloses the power tool of claim 2, with the exception of with the exception of wherein the control unit further comprises a second main conductive track mounted on the second surface of the circuit board coupling first nodes of the second plurality of power switches together, and a second plurality of discrete conductive tracks disposed on the second surface of the circuit board substantially opposite the first plurality of discrete conductive tracks parallel to the axis electrically coupling second nodes of the second plurality of power switches to the plurality of power terminals.
	Marien teaches that conductive tracks on printed circuit boards to interconnect discrete components is well known in the art [paragraph 0035].

Claim 7, Matsunaga et al. as modified discloses the power tool of claim 4, wherein Matsunaga et al. further discloses that the first plurality of power switches comprise high-side field-effect transistors (FETs) [paragraphs 005 and 0197], the second plurality of power switches comprise low-side FETs [paragraphs 005 and 0197], the first main conductive track is coupled to drains of the high-side FETs, the second main conductive track is coupled to sources of the low-side FETs and the plurality of power terminals are coupled to sources of respective high-side FETs and drains of respective low-side FETs [this is a well-known means of interconnecting the FETs to make a inverter bridge; paragraph 0197] .
Claim 8, Matsunaga et al. as modified discloses the power tool of claim 4, wherein Matsunaga et al. teaches that a power source line [42c] is connected to the circuit board [figures 2 and 3; paragraph 0035].

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to connect the conductive tracks to the incoming power source lines to provide power to the printed circuit board components, the specific configuration as to which conductive track is which polarity would have been known to one of ordinary skill in the art.
Claim 9, Matsunaga et al. as modified discloses the power tool of claim 4, wherein Matsunaga et al. teaches that the plurality of switches is connected to a plurality of power terminals, this allows the heat generated by the second plurality of power switches is substantially dissipated by the plurality of power terminals as heat will travel from the switch along the conducting track to the terminal.
Claim 10, Matsunaga et al. as modified discloses the power tool of claim 9, with the exception of the plurality of power terminals together has a total surface metal area in the range of 100 to 200 mm2.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the surface area of the power terminals in order to adjust its thermal transmission property since it was known in the art that changing the surface are of a thermal material changes the rate at which it can release thermal energy.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al. [US 2011/0187211], Renard [WO 2014154581], and Tsai [US , as applied to claim 4 above, and further in view of Lyons [GB 2,357,905].
	Claim 5, Matsunaga et al. as modified discloses the power tool of claim 4, with the exception of wherein the control unit further comprises a plurality of through-holes through the circuit board between the first and second pluralities of discrete conductive tracks near the side edge of the circuit board, the plurality of power terminals being secured to the plurality of through-holes.
	Lyons teaches that interconnecting conductive tracks [25] located on opposite sides of a circuit board [2] is done through conductive via [27] in bores [28] which extend through the circuit board [2; abstract]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a plurality of through-holes through the circuit board to interconnect components on opposite side of the circuit board of Matsunaga et al as modified as taught by Lyons [abstract] to interconnect the components on the circuit board.
Claim 6, Matsunaga et al. as modified discloses the power tool of claim 5, wherein Lyons teaches that the plurality of through-holes [28] comprise conductive vias [27] electrically connecting respective ones the first [25] and second plurality of discrete conductive tracks [25].

Claims 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al. [US 2011/0187211], Renard [WO 2014154581], and Tsai [US .
Claim 11, Matsunaga et al. as modified discloses the power tool of claim 1, with the exception of the tool comprises at least one of a finishing nailer, a framing nailer, or a concrete nailer. 
Ekstorm et al. further teaches a power tool with a brushless DC motor can be in the form of an impact driver, drills [as disclosed by Matsunaga et al. figure 1], saws, nailers, fasteners, impact wrenches, grinders sanders, cutters, etc. [paragraph 0037].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the power tools of Matsunaga et al. be in the form of a nailer as further taught by Ekstorm et al. since it was known in the art that the tool drive system can be implemented in server different tools [Ekstorm et al.; paragraph 0037].
Claim 14, Matsunaga et al. as modified discloses the power tool of claim 1, with the exception of the control unit further comprises a potting boat in which the circuit boat is disposed, and potting material substantially covering both surfaces of the circuit board but leaving a surface of the heat sink exposed.
Ekstorm et al. further teaches potting compound can be introduced around a PCB [202] while leaving the top of its heat sink [208] exposed to dissipate heat away from the power switches [206; [paragraph 0044].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the power tool of Tanimoto et al. to include potting material which covers the PCB while leaving the heat sink exposed in order to protect the PCB from external contamination and vibration. 
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al. [US 2011/0187211] in view of Renard [WO 2014154581] and Tsai [US 8,879,264], as applied to claim 2 above, and further in view of Tsai Macall [US 8,817,469].
Claim 18, Matsunaga et al. as modified discloses the power tool of claim 1, with the exception of the secondary heat sink comprises a plurality of upwardly projecting fins.
Macall teaches that a heat sink [135; figures 2A and 2B] can include a various components such as fins [210].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the secondary heat sink of Matsunaga et al. as modified to include fins as taught by Macall since it is well known-known in the art to add fins to a heat sink to increase the heat dissipation capacity of a heat sink.

Allowable Subject Matter
12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 




/BERNARD ROJAS/Primary Examiner, Art Unit 2837